Case: 21-1857   Document: 40     Page: 1   Filed: 04/22/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

            ASCION, LLC, DBA REVERIE,
                 Plaintiff-Appellant

                            v.

      ASHLEY FURNITURE INDUSTRIES, INC.,
                    Defendant
              ______________________

                       2021-1857
                 ______________________

    Appeal from the United States District Court for the
 Western District of Wisconsin in No. 3:19-cv-00856-jdp,
 Judge James D. Peterson.
                 ______________________

                 Decided: April 22, 2022
                 ______________________

     MATTHEW CHRISTIAN HOLOHAN, Sheridan Ross P.C.,
 Denver, CO, argued for plaintiff-appellant. Also repre-
 sented by ROBERT R. BRUNELLI; BRIAN G. GILPIN, Godfrey
 & Kahn, S.C., Milwaukee, WI; JENNIFER GREGOR, Madison,
 WI.
                  ______________________

   Before NEWMAN, REYNA, and HUGHES, Circuit Judges.
 HUGHES, Circuit Judge.
Case: 21-1857    Document: 40       Page: 2   Filed: 04/22/2022




 2          ASCION, LLC   v. ASHLEY FURNITURE INDUSTRIES, INC.



      Ascion, LLC, dba Reverie appeals from the Western
 District of Wisconsin’s summary judgment decision deter-
 mining that U.S. Patent No. 9,451,833 is invalid for lack of
 adequate written description. Because we conclude that a
 genuine issue of material fact exists, we vacate and remand
 for further proceedings.
                                I
      Ascion owns the ’833 patent, which is directed to a cus-
 tomizable mattress support system that includes a frame
 and modular legs. The modular legs come in pieces of dif-
 ferent lengths that can be used singularly or stacked and
 threaded together to support the frame at different heights.
 The limitation at issue in this appeal involves the “substan-
 tially horizontal bottom surface” of one of those leg pieces,
 a “leg member.” ’833 patent, 62:62–63:3. A portion of
 Claim 1 is illustrative:
     a first leg member having a body portion with an
     outer surface, a top end and an opposite bottom
     end, the top end having a top surface and the bot-
     tom end having a substantially horizontal bottom
     surface, the outer surface extending beyond the top
     surface and having a top edge such that the top sur-
     face is recessed relative to the top edge, body por-
     tion having a first top-to-bottom length defined
     between the top edge and bottom surface;
 Id. (emphasis added).
      In October 2019, Ascion filed this patent infringement
 suit against Ashley Furniture Industries, Inc., and Ashley
 filed a declaratory judgment invalidity counterclaim in re-
 sponse. Ascion eventually conceded that Ashley’s Good
 model bed, the only accused product at the time, did not
 infringe the ’833 patent. Ascion entered a covenant not to
 sue Ashley on that model and moved to dismiss Ashley’s
 declaratory judgment counterclaim. The district court de-
 nied that motion, finding that it still had jurisdiction over
Case: 21-1857      Document: 40      Page: 3   Filed: 04/22/2022




 ASCION, LLC   v. ASHLEY FURNITURE INDUSTRIES, INC.          3



 Ashley’s counterclaim because Ascion could still accuse
 (and had attempted to accuse) other Ashley bed models.
     Ashley moved for summary judgment on its invalidity
 counterclaim. The district court granted Ashley’s motion,
 finding that the claim limitation requiring a leg member to
 have a “substantially horizontal bottom surface” lacked ad-
 equate written description support. Ascion appeals. Ashley
 has notified this court that Ashley and Ascion have reached
 a settlement agreement. Pursuant to that agreement, Ash-
 ley agreed not to file an Appellee’s Brief in this appeal, and
 so we proceed solely on Ascion’s brief and oral argument.
 We have jurisdiction under 28 U.S.C. § 1295(a)(1).
                               II
     We review the grant of summary judgment under the
 law of the regional circuit. Ineos USA LLC v. Berry Plastics
 Corp., 783 F.3d 865, 868 (Fed. Cir. 2015). The Seventh Cir-
 cuit reviews a district court’s grant of summary judgment
 de novo. James v. Hale, 959 F.3d 307, 314 (7th Cir. 2020).
 Summary judgment is appropriate when “there is no genu-
 ine dispute as to any material fact and the movant is enti-
 tled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
     A patent’s written description is sufficient if “the dis-
 closure of the application relied upon reasonably conveys
 to those skilled in the art that the inventor had possession
 of the claimed subject matter as of the filing date.” Ariad
 Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351
 (Fed. Cir. 2010) (en banc). This inquiry is a question of fact
 that “will necessarily vary depending on the context,” in-
 cluding “the nature and scope of the claims and . . . the
 complexity and predictability of the relevant technology.”
 Id.
                               III
     At the summary judgment stage, “the judge’s function
 is not . . . to weigh the evidence and determine the truth of
 the matter but to determine whether there is a genuine
Case: 21-1857     Document: 40      Page: 4   Filed: 04/22/2022




 4          ASCION, LLC   v. ASHLEY FURNITURE INDUSTRIES, INC.



 issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S.
 242, 249 (1986). Fact-finding at such time “is an inappro-
 priate exercise, at either the appellate or the district court
 level.” Lemelson v. TRW, Inc., 760 F.2d 1254, 1260 (Fed.
 Cir. 1985). Thus, if a reasonable factfinder “could find in
 favor of the non-moving party, a trial court must stay its
 hand and deny summary judgment.” Spigen Korea Co.,
 Ltd. v. Ultraproof, Inc., 955 F.3d 1379, 1384 (Fed. Cir.
 2020).
     Ascion argues that the district court erred by resolving
 an issue of fact genuinely in dispute: whether the ’833 pa-
 tent’s disclosure “clearly allows persons of ordinary skill in
 the art to recognize that the inventor invented” a leg mem-
 ber with a substantially horizontal bottom surface. Inphi
 Corp. v. Netlist, Inc., 805 F.3d 1350, 1355 (2015) (cleaned
 up). We agree.
     The district court examined the ’833 patent’s specifica-
 tion, including the three figures depicting the modular legs,
 reproduced below:




 It noted that “[t]he bottom surface of the leg members is
 not discussed at all in the 12 lines of the specification de-
 voted to the leg assembly.” J.A. 10; see ’833 patent, 57:25–
Case: 21-1857      Document: 40      Page: 5   Filed: 04/22/2022




 ASCION, LLC   v. ASHLEY FURNITURE INDUSTRIES, INC.          5



 37. “And the bottoms cannot be seen” in the figures depict-
 ing the leg assemblies. J.A. 10. The district court concluded
 that “[t]he specification simply does not provide any infor-
 mation about the configuration of the bottom of the leg as-
 sembly members.” J.A. 11–12. Ascion argues that other
 factual inferences could be drawn from the specification;
 namely, a skilled artisan “would have looked at the top sur-
 faces [of the leg assemblies] and understood that the joined
 bottom surfaces were of a particular ‘substantially horizon-
 tal’ structure that matched the top surfaces.” Appellant’s
 Br. 17.
      Written description is a question of fact, and while it
 may be “amenable to summary judgment in cases where no
 reasonable fact finder could return a verdict for the non-
 moving party,” PowerOasis, Inc. v. T-Mobile USA, Inc.,
 522 F.3d 1299, 1307 (Fed. Cir. 2008), we conclude that this
 is not the case here. In the “fairly predictable field” of me-
 chanical inventions, Bilstad v. Wakalopulos, 386 F.3d
 1116, 1126 (Fed. Cir. 2004), where “a lower level of detail
 is required to satisfy the written description requirement
 than for unpredictable arts,” Hologic, Inc. v. Smith &
 Nephew, Inc., 884 F.3d 1357, 1361 (Fed. Cir. 2018), a rea-
 sonable factfinder could conceivably find that a skilled ar-
 tisan would understand that the specification discloses leg
 members with substantially horizontal bottom surfaces.
 Accordingly, a genuine issue of material fact—whether the
 specification discloses those bottom surfaces—remains. We
 vacate the district court’s grant of summary judgment and
 remand for further proceedings consistent with this opin-
 ion.
                VACATED AND REMANDED
                             COSTS

 No costs.